Citation Nr: 0923490	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  07-31 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an evaluation in excess of 10 percent 
disabling for arthritis of the right ankle, status post right 
ankle injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1952 to January 
1955.

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at an April 2009 hearing 
before the undersigned.  A copy of the transcript is 
associated with the claims folder.

In January 2009, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the Veteran a hearing before a member or members of 
the Board.  That action completed, the matter has properly 
been returned to the Board for appellate consideration.  See 
Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's right ankle disability does not result in X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
episodes; it does not result in marked limitation of motion.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent 
disabling for arthritis for the right ankle, status post 
right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5271 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The basis 
of disability evaluations is the ability of the body as a 
whole, or of the psyche, or of a system or organ of the body 
to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations concerning VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding the Veteran's increased evaluation claims, the 
Board has considered the determinations in Fenderson v. West, 
12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 
505, 509 (2007), and whether the veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  In Fenderson, the U.S. Court 
of Appeals for Veterans Claims (Court) held that evidence to 
be considered in the appeal of an initial assignment of a 
rating disability was not limited to that reflecting the then 
current severity of the disorder.  In that decision, the 
Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Id. at 126.  Hart appears to 
extend Fenderson to all increased evaluation claims.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10.

Service connection was established for status post right 
ankle injury in an August 1979 rating decision.  When the 
Veteran filed his current claim in December 2005, a 10 
percent evaluation was in place.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 
C.F.R. § 4.59, painful motion is an important factor of 
disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable rating for the 
joint.  Within this context, a finding of functional loss due 
to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

According to 38 C.F.R. § 4.71a, Diagnostic Code 5010, 
arthritis, due to trauma, substantiated by X-ray findings 
should be rated as limitation of motion of affected part, as 
arthritis, degenerative.  38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2008).

38 C.F.R. § 4.71a, Diagnostic Code 5003, arthritis, 
degenerative (hypertrophic or  osteoarthritis) is rated as 
follows:

Degenerative arthritis established by X-
ray findings will be rated on the basis 
of limitation of motion under the 
appropriate diagnostic codes for the 
specific joint or joints involved (DC 
5200 etc.).  When however, the 
limitation of motion of the specific 
joint or joints involved is 
noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent 
is for application for each such major 
joint or group of minor joints affected 
by limitation of motion, to be combined, 
not added under diagnostic code 5003.  
Limitation of motion must be objectively 
confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of 
limitation of motion, rate as below:

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups, with occasional 
incapacitating exacerbations.........20

With X-ray evidence of involvement of 2 
or more major joints or 2 or more minor 
joint groups 10 Note (1): The 20 percent 
and 10 percent ratings based on X-ray  
findings, above, will not be combined 
with ratings based on limitation of 
motion. Note (2): The 20 percent and 10 
percent ratings based on X-ray findings, 
above, will not be utilized in rating 
conditions listed under diagnostic code 
5013 to 5024, inclusive.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

Under  38 C.F.R. § 4.71a, Diagnostic Code 5271, disability of 
the ankle manifested by limited motion, a 10 percent rating 
is warranted for "moderate" limitation of motion, and a 20 
percent rating is warranted for "marked" limitation of 
motion.  38 C.F.R. 4.71a, Diagnostic Code 5271. 

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2008).  It should also be noted 
that use of terminology such as "severe" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2008).

The Veteran underwent a VA examination of his joints in May 
2006.  He reported that his right ankle was painful and 
stiff, which became worse with standing for protracted 
periods of time or walking long distances.  The Veteran 
denied any episodes of incapacitating ankle pain that 
required bed rest or hospitalization or significant flare-
ups.  During the objective examination, the examiner 
indicated that the Veteran had dorsiflexsion of 10 degrees 
and plantar flexion of 28 degrees.  There was mild pain to 
palpation over the anterior talotibial.  The pain was 
reproduced with massive range of motion but anterior drawer 
sign for instability was negative.  The Veteran's 
neurovascular status of his right ankle was intact.  An X-ray 
impression of the Veteran's right ankle revealed early 
osteoarthritis.

With respect to the DeLuca factors, the examiner noted that 
the Veteran could not be placed on a level treadmill or 
undergo a stress test due to the positive history of coronary 
artery disease, nitrates, and recurrent retrosternal angina.  

In August 2008, the Veteran was afforded another VA 
examination of his joints.  There, the examiner indicated 
that the Veteran had functional limitations on standing and 
walking.  The Veteran had pain, stiffness, and weakness but 
no episodes of dislocation, subluxation, or locking.  The 
examiner also noted that the Veteran had flare-ups of joint 
disease but that the severity was moderate.  The Veteran had 
dorsiflexsion of 20 degrees with no pain and plantar flexion 
of 40 degrees with loss of 5 degrees due to pain.

Effects of the Veteran's right ankle disability on daily 
activities was also evaluated.  Here, the Veteran had no 
effects on grooming, toileting, bathing, and feeding due to 
his right ankle condition.  Effects of his right ankle 
arthritis on the Veteran's dressing was mild.  There were 
moderate effects of the Veteran's right ankle disability on 
chores, shopping, and exercise.  Effects on recreation and 
traveling were severe.  Based on these findings, the Board 
finds that the Veteran's limitation of motion is moderate, 
not marked.  The medical evidence does not support a 
disability rating of 20 percent and, in fact, provides 
evidence against such a finding. 

The Board notes that the examiner did not review the claims 
folder.  There is no regulatory or statutory requirement for 
review of the claims file.  Rather, 38 C.F.R. § 4.1 requires 
that each disability be reviewed in relation to its history.  
Where that history is provided by the veteran, or for that 
matter, by sources other than the claims file, and the 
history is accurate, review of the claims file reduces to a 
mere ministerial act.  Thus, the August 2008 examination 
conducted with a review of the Veteran's disability in 
relation to an accurate history of that disability (as 
reported by the Veteran) is a sufficient examination for 
rating purposes.  The post-service treatment record, as a 
whole, only provides more evidence against this claim. 

In April 2009, the Veteran provided testimony before the 
undersigned.  His statements during the hearing do not 
provide a basis for granting the Veteran's claim as they do 
not establish that the Veteran has marked limitation of 
motion due to his right ankle disability.

Furthermore, the Board has reviewed the Veteran's private 
treatment records from Flager Memorial Hospital and Westside 
Regional Medical Center, as well as the letters from private 
medical health care professionals, "J. W." and Dr. "R.B."  
These reports and letters do not add any further evidence 
which is relevant to the applicable rating criteria or 
favorable to the Veteran's claim.

Based upon the foregoing, the Board finds that the evidence 
shows that the Veteran's disability more closely approximates 
the criteria providing for a 10 percent disability under DC 
5271, moderate limitation of motion.

The Board has also considered application of 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, supra.  Although the 
August 2008 examination contains reports that the Veteran 
experiences pain, such findings do not provide for a higher 
disability rating in this case.  The DeLuca factors go to 
additional loss of function caused by limitation of motion 
due to pain.  In the August 2008 VA examination report, the 
examiner indicated that upon repetitive motion, which tested 
for increased pain, weakness, fatigability, incoordination, 
and change of range of motion, the Veteran exhibited the same 
range of motion and no increase in pain.  In short, there is 
no additional loss of function caused by limitation of motion 
due to pain.  Therefore, application of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 do not allow for a disability rating higher 
than 20 percent.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The Board has also looked at other diagnostic codes for 
rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this regard, under 38 C.F.R.  § 4.71a, 
Diagnostic Code 5270, a 20 percent rating is warranted for 
ankylosis of the ankle, when shown to specified degrees and 
position.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, surgical procedure."  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).

In this case, the ranges of motion in the May 2006 and August 
2008 VA examination reports have been discussed, and they do 
not show ankylosis of the right ankle.  Accordingly, the 
evidence does not show that the Veteran has ankylosis of the 
right ankle and a higher rating under Diagnostic Code 5270 is 
not warranted.

There are no other diagnostic codes, reviewed by the Board, 
that would afford the Veteran a higher than 10 percent rating 
for his service-connected right ankle disability.  The 
maximum available rating based on limitation of motion, to 
include functional loss, is 20 percent.  See 38 C.F.R. § 
4.71, Code 5271; Johnston, supra; Deluca, supra.  However, as 
discussed above, an additional rating for limitation of 
motion of the Veteran's right ankle is not warranted.  It is 
also important for the Veteran to understand that the 
Veteran's pain was considered in providing the 10 percent 
evaluation.

The Board does not find evidence that the rating assigned for 
the Veteran's status post right ankle injury should be 
increased for any other separate period based on the facts 
found during the entire appeal period.  The evidence of 
record supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

Based on the evidence of record, the Veteran is appropriately 
rated at 10 percent disabling for arthritis, status post 
right ankle injury.  The preponderance of the evidence of 
record is against a grant of a higher evaluation, and his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The Board is aware of the Court's clarification as to the 
requirements 38 U.S.C.A.  § 5103(a) notice for increased 
rating claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In Vazquez-Flores, the Court stated that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

The Court further stated that if the Diagnostic Code under 
which the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation- e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, 22 Vet. App. at 
43-44.

Here, the Veteran is challenging the initial evaluation 
assigned for status post right ankle injury.  There has been 
no "increased rating claim."  Rather, there has been only 
one claim as to the Veteran's status post right ankle injury, 
the original claim in which the Veteran sought to establish 
service connection and receive compensation for this 
disability.  See Fenderson v. West, 12 Vet. App. 119, 125 
(1999) (explaining that a disagreement with an initial rating 
assigned for a disability following a claim for service 
connection is part of the original claim and technically not 
a claim for an increased rating).

VCAA notice is triggered by receipt of the claim, or 
application, for benefits.  38 U.S.C.A. § 5103(a).  In Wilson 
v. Mansfield, 506 F.3d 1055 (Fed. Cir. 2007), the U.S. Court 
of Appeals for the Federal Circuit (Federal Circuit) stated:

[S]ection 5103(a) requires only that the 
VA give a claimant notice at the outset 
of the claims process of the information 
and evidence necessary to substantiate 
the claim, before the initial RO decision 
and in sufficient time to enable the 
claimant to submit relevant evidence.  
This notice may be generic in the sense 
that it need not identify evidence 
specific to the individual claimant's 
case (though it necessarily must be 
tailored to the specific nature of the 
veteran's claim).

From this statement, it follows that the notice requirements 
triggered by VA's receipt of a claim to establish service 
connection, such as in the instant case, differs in content 
from notice in response to a claim seeking a higher 
evaluation for a disability for which service connection has 
already been established.  In Wilson, the Federal Circuit 
specifically rejected the argument that section 5103(a) 
notice requirements were altered by the filing of a notice of 
disagreement.  Id. at 1058-1059.

Because the claim that gave rise to this appeal was a claim 
to establish service connection, and not a claim for an 
increased rating, the notice requirements explained by the 
Court in Vazquez-Flores do not apply.

Here, the VCAA duty to notify was satisfied prior to the 
initial RO adjudication.  This was accomplished by way of 
letters sent to the Veteran in January 2006 and March 2006.  
The January 2006 letter fully addressed all three notice 
elements and informed the Veteran of what evidence was 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.  The March 
2006 letter also informed the Veteran as to how VA assigns 
disability ratings and effective dates.  These letters were 
sent prior to the initial RO decision regarding the Veteran's 
claim for an increased rating.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore, appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has received service treatment 
records, VA outpatient treatment records, private medical 
records from Flager Memorial Hospital and Westside Regional 
Medical Center, and letters from private medical health care 
professionals, J. W. and Dr. R.B.  Appropriate VA 
examinations were afforded the Veteran in May 2006 and August 
2008.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the Veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


